

	

		II

		109th CONGRESS

		1st Session

		S. 2030

		IN THE SENATE OF THE UNITED STATES

		

			November 17, 2005

			Mr. Biden introduced the

			 following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To bring the FBI to full strength to carry out its

		  mission.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Full-strength Bureau Initiative

			 Act of 2005 or the FBI Act of 2005.

		2.FindingsCongress finds the following:

			(1)Throughout its

			 history, the FBI has been an integral part of anti-crime investigatory efforts

			 in the United States.

			(2)While the FBI has

			 increased its overall FBI field agent numbers by more than 1,000 since pre-9/11

			 levels, it has increased its counter-terror agents by more than 2,000. While

			 this staffing-up of increased resources for counter-terror investigations is

			 necessary and proper, it has had the unintended consequence of precluding the

			 FBI from adequately and satisfactorily discharging its traditional anti-crime

			 investigatory efforts.

			(3)The FBI’s shift

			 to counterterrorism has reduced the Bureau’s involvement in traditional crime

			 investigations, including—

				(A)fewer agents to

			 the successful High Intensity Drug Trafficking Area (HIDTA) task forces;

				(B)fewer violent

			 crime cases, as the Bureau has reduced the number of agents committed to

			 Federal-State-local task forces like Safe Streets and Violent

			 Crime Task Forces; and

				(C)fewer agents

			 handling bank robbery and white collar crimes, which involve technical areas of

			 investigative expertise that State and locals often lack.

				(4)Before September

			 11, 2001, the FBI had 7,738 field agents fulfilling traditional anti-crime

			 efforts. The President has proposed a fiscal year 2006 budget with less than

			 6,700 field agents fulfilling these same functions.

			(5)The FBI is thus

			 faced with a gap of 1,000 field agents in its traditional anti-crime function,

			 compromising the investigations the FBI is able to undertake and to assist

			 in.

			(6)The FBI’s

			 traditional anti-crime investigations complement and assist investigations by

			 State and local law enforcement around the country.

			(7)Through direct

			 assistance and various joint task forces, the FBI provides invaluable expertise

			 and resources to help State and local law enforcement agencies combat criminal

			 enterprises impacting their local communities.

			(8)The post 9–11

			 reprogramming of FBI agents from criminal to counterterrorism investigations is

			 occurring at the many State and local agencies that are facing tough budget

			 cuts that is reducing their capacity to fight crime.

			(9)In a recent

			 survey, 27 of 44 major urban police departments surveyed are experiencing a

			 cop crunch. Cleveland, Ohio, has lost 250 officers in 2004, 15

			 percent of its force. New York City has lost 3,400 over the last three years.

			 Pittsburgh, Pennsylvania, has lost 1/4 of its force, and

			 Philadelphia has lost 2,000 officers.

			(10)Compounding the

			 lack of local revenue many local jurisdictions are faced with since 9–11,

			 Federal financial assistance to local law enforcement has been reduced every

			 year for the past 4 years.

			(11)The FBI is

			 charged with preventing terrorism and fighting traditional crime. In order for

			 the FBI to attain both critical goals, the FBI needs an additional 1,000 agents

			 to do the job.

			3.Authorization

			 for more agentsThere are

			 authorized to be appropriated $160,000,000 for each of the fiscal years 2006

			 through 2010 to fund 1,000 Federal Bureau of Investigations field agents in

			 addition to the number of Federal Bureau of Investigations field agents serving

			 on the date of enactment of this Act.

		

